Case 1:20-cv-01006-GHW Document 121-11 Filed 07/02/21 Page 1 of 3




                          Exhibit 11
                Case 1:20-cv-01006-GHW Document 121-11 Filed 07/02/21 Page 2 of 3


               WHITESTONE                                             CONSTRUCTION
                                                                                                    CORP.




                                                                                                  June 24, 2019


  VIA Certified Mail #7013 3020 000154955957
  TELECOPIER 1 (312) 332- 8710


  Yuanda USA Corporation
  36 West Randolph Street, Suite 600
  Chicago, IL 60601

      Re: Whitestone Construction Corp. (Whitestone) Subcontract Agreement with F.J. Sciame Construction
      Company, Inc. (Sciame) in connection with City University Construction Fund (the Owner) Project
      Involving the New York City College of Technology~ New Academic Building (the Project) pursuant to
      which Whitestone entered into a Purchase Order with Yuanda USA Corporation (Yuanda) dated October 24,
      2013 (the PO)

  Gentlemen:

          We are writing to fonnally notify you that Scian1e has rejected as non-conforming Yuanda's fabrication of
  the WT-3 Clerestory structural components. As you are aware, after Yuanda's shop drawings No. 084413-020-02
  for such members was returned by Perkins Eastmen (PE) the project architect marked Make Corrections Noted
  (MCN), Whitestone returned those shop drawings to Yuanda which released the structural members for
  fabrication, which were ultimately delivered to the project site and installed.

           Thereafter, an RFI #1130 - "Design Movement between Auditorium and Main Building" was issued by
  Sciame on January 23, 2017 and PE responded on January 30, 2017. In that response, Sciame and PE (along with
  its curtain wall consultant ALT Limited (ALT)) made four notations which indicated, among other things, that a

                "concern was previously noted in 2014 under [prior] submittals ... to verify a larger
                movement joint to accommodate roof deflections ... "

  That concern resulted in a direction by Sciame to Whitestone that the previously installed WT-3 - Clerestory
  structural members be modified in the field.

         In response, Whitestone submitted its proposed Change Order PC0-098 in the cumulative amount of
  $348,794 plus applicable insurance which was rejected by Sciame on May 3, 2019. In accordance with
  Whitestone's contract with Sciame (which was incorporated in Whitestone's PO with Yuanda referenced above),
  Whitestone timely filed a Notice of Dispute with Sciame on or about May 3, 2019 the resolution of which is still
  pending. However, in the interim, Sciame has directed Whitestone to perfonn the field modification as depicted
  in Whitestone's PC0-098 without compensation by the end of August 2019.


                               50-52 49th STREET, WOODSIDE, NY 11377-7423
                       TEL: (718) 392-1800 FAX: (718) 392-6262 www.whitestonecc.com

CONFIDENTIAL                                                                                            YUANDA0033304
                Case 1:20-cv-01006-GHW Document 121-11 Filed 07/02/21 Page 3 of 3


             WHITESTONE                                               CONSTRUCTION
                                                                                                       CORP.




          Therefore, Yuanda is hereby directed to remediate the misfabricated already installed WT-3 Clesestory as
  directed by Sciame and is advised that all costs and expenses related to same shall be borne by and be the sole
  responsibility of Yuanda. Those costs and expenses may include among other things all costs and expenses
  incurred by both Whitestone and its installer Metro-Tech Erectors Corp. while providing any assistance they may
  provide to Yuanda in connection with Yuanda's remedial work outlined above.

          For your inf01mation, a copy of Whitestone's Notice of Dispute submitted to Sciame, dated May 3, 2019
  and its PCO #098 is attached as Ex. A.

         Be assured Whitestone has taken and will continue to take the position that the information contained in
  Sciame's response to RFI #1130 constitutes a belated design change in the contract documents for which
  Whitestone (and Yuanda) is entitled to a Change Order. Of course, Whitestone shall expect Yuanda's complete
  cooperation in that regard. However, if Whitestone is unsuccessful, it wanted Yuanda to be aware of the issue
  and Whitestone's direction to Yuanda resulting from such situation.

         Please do not hesitate to call with any questions or comments.


                                                                     Very truly yours,




                                                                          By:     I,,...,,,
                                                                                Steven Griic°)Tice-President

  cc:    Phil Carvelas
         Donald J. Carbone, Esq.




                                50-52 49th STREET, WOODSIDE, NY 11377-7423
                        TEL: (718) 392-1800 FAX: (718) 392-6262 www.whitestonecc.com

CONFIDENTIAL                                                                                            YUANDA0033305
